Exhibit 10.24

EMPLOYMENT AGREEMENT

AGREEMENT made as of the 11th day of May, 2009, by and between Clark A. Marcus,
an individual residing in Tampa, FL (hereinafter referred to as “Executive”) and
Comprehensive Care Corporation, a Delaware corporation with its principle office
located at 3405 W. Dr. Martin Luther King Jr. Blvd, Suite 101, Tampa, FL 33607
(hereinafter called the “Company”).

W I T N E S S E T H

WHEREAS, the Company desires to retain the services of Executive to render
his/her services to Company on the terms and conditions hereinafter set forth;
and

WHEREAS, Executive is agreeable to rendering such services to the Company on the
terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

  1. Employment Term, Duties and Acceptance

(a) Company hereby retains Executive as Company’s Chairman of the Board and
Co-Chief Executive Officer for a period of three (3) years, commencing on the
date hereof (the “Employment Period”), subject to earlier termination as
hereinafter provided, to render his/her services to Company upon the terms and
conditions herein contained, in such executive capacity. In such executive
capacity, Executive shall report and be responsible to the Company’s Board of
Directors. Notwithstanding the foregoing and notwithstanding the fact that
Executive’s employment shall commence immediately, the three-year term of
Executive’s employment shall be calculated from the time Executive is paid
his/her full compensation on a regular basis as set forth in paragraph 2 below.

(b) Executive hereby accepts the foregoing employment and agrees to render
his/her services to the Company on a full-time basis in such a manner as
directed by the Company’s Board as to reflect Executive’s best efforts to the
end that the Company’s operations are properly managed. In furtherance of
Executive performing the duties assigned to him/her under this Agreement, the
Company agrees to provide Executive with a support staff reasonably required by
Executive so as to enable him/her to carry out such duties.

 

  2. Compensation

(a) During the first year of the term of this Agreement, Executive shall receive
compensation of $700,000.00 per year. This compensation may, at the election of
the Company, be accrued, in whole or in part, until such time as the Company
receives financing and/or generates sufficient revenues with which to pay the
Company’s executives their stated compensation after the payment by the Company
of its operating expenses. Executive’s compensation shall be payable in
accordance with the general payroll practices of the Company as are from time to
time, in effect, less such deductions or amounts as shall be required to be
withheld by applicable law or regulation. On each yearly anniversary date of the
execution of this Agreement (hereinafter sometimes called the “Anniversary
Date,” in each yearly instance) the Board of Directors shall review the services
provided by Executive to determine the amount that Executive’s salary shall be
increased for the forthcoming yearly period. Such increase shall be no less than
an amount equal to the percentage increase in the Consumer Price Index or such
other similar index reflective of the cost of living increase in the
metropolitan area of Executive’s place of residence from the beginning of the
yearly period to the end of the yearly period with respect to the Consumer Price
Index applicable to the said metropolitan area, times Executive’s base
compensation in effect during the said yearly period. The sum resulting by way
of this increase to the Executive’s base compensation shall, for the then
immediately succeeding period be considered the Executive’s base compensation.
The Board of Directors shall also determine on an annual (fiscal or calendar
year, as the case may be) basis, the amount, if any, of bonus or incentives to
be paid to Executive. Provided, however, that Executive shall receive a special
bonus (“special bonus”) in an amount equal to one (1) percent of the Company’s
pre-tax profits from the preceding year (as determined by the application of
generally

 

-34-



--------------------------------------------------------------------------------

accepted accounting principles), up to the first one-million dollars of such
profits; plus an additional sum equal to two, and (2) percent of the Company’s
pre-tax profits for all sums over one-million dollars The special bonus shall be
paid within thirty (30) days following determination thereof, which
determination shall be made as soon as practicable.

(b) Executive shall be entitled to reasonable paid vacation time, sick leave and
time to attend professional meetings comparable to that offered the executives
in comparable positions.

(c) Executive shall be entitled (subject to the terms and conditions of
particular plans and programs) to all fringe benefits afforded to other senior
executives of the Company, including, but not by way of limitation, bonuses and
the right to participate in any pension, stock option, retirement and, unless
otherwise covered by a group policy (as opposed to an individual policy owned
and paid for by Executive and/or his wife and/or a company of which either of
them own 100% of stock), major medical, group health, disability, relocation
reimbursement, and other employee benefit programs made generally available,
from time to time, by the Company. The Company also agrees to pay the premiums
for Executive’s current life insurance policy and travel and accident insurance
(with a double indemnity provision).

(d) Company shall pay or reimburse Executive for reasonable expenses incurred in
the performance of his services under this Agreement during the Employment
Period, upon presentation of expense statements, vouchers or such other
supporting documentation as may reasonably be required.

(e) Company shall pay Executive a sign on bonus of $80,000 which, at the
Company’s discretion, may be accrued, in whole or in part, until such time as
the Company receives financing and/or generates sufficient revenues with which
to pay the Executive.

 

  3. Disability

(a) Upon the disability, as defined in subparagraph 3(b) hereof, of Executive
during the Employment Period, Company may, in its sole discretion, terminate
Executive’s employment; provided that if the Company elects to so terminate
Executive’s employment, Executive shall be entitled to receive, accrued but
unpaid salary, expense reimbursement and bonuses, the proceeds of any disability
insurance policy plus an amount from the Company monthly which, when added to
the amount received by the Executive from any disability policy in effect for
the Executive at the time of his disability will equal the Executive’s salary
for a twelve-month period following the date of termination, as if the
termination had not occurred. Such termination shall have no effect on the
Company’s obligation to pay the special bonus referred to hereinbefore.
Provided, however, in the event Executive partially perform and discharge the
duties previously performed by him/her for Company, nothing herein shall prevent
the Executive from continuing his/her duties in a part-time capacity, at a level
of Compensation to be determined at that time.

(b) For purposes of this Agreement the term “disability” shall mean Executive’s
inability to continue to materially and substantially perform and discharge the
duties previously required of him/her on behalf of the Company for an aggregate
period exceeding three (3) consecutive months within any twelve (12) month
consecutive period.

(c) In the event of a dispute between the parties as to what constitutes a
disability, such dispute shall be finally determined by a person mutually agreed
upon by Executive and Company. If a mutually acceptable person cannot be
selected, such designations shall be made by Executive and Company each choosing
a person, which person shall then mutually select a third person (collectively
called the “panel”). The panel’s determination shall be made by majority vote
and such determination shall be deemed binding and conclusive. The parties agree
to fully cooperate with whatever procedures and examinations may be required in
order to allow the panel to make its determination.

 

  4. Termination of Employment

(a) (i) In the event Fifty (50) Percent or more of the equity securities or all
or substantially all of the assets of the Company are acquired by any single
person or identifiable group, as defined by the applicable rules and regulations
under the Security and Exchange Act of 1934, as amended and in the further event
that Executive’s

 

-35-



--------------------------------------------------------------------------------

employment is terminated, by either the Company or the Executive, within twelve
(12) months following such event, except if such termination is by reason of
“cause” (as that term is defined at paragraph 4(c) hereafter, or (ii) in the
event Executive terminates his employment by reason of the uncured breach of
this Agreement by Company (“cause”), then, on the termination date, Company
shall pay (or issue, as the case may be) to Executive a lump sum amount equal to
the aggregate of (i) accrued but unpaid salary, if any; (ii) accrued but unpaid
expenses, if any; (iii) accrued but unpaid bonuses, if any; (iv) unissued
warrants, if any; and (v) the total compensation which would have been paid to
Executive through five full years of compensation from the date of termination.
Additionally, as of the termination date, Executive’s rights to exercise his
warrants, (if any) and/or stock option to the full extent of the shares covered
thereby (if said rights had not otherwise matured or vested), shall forthwith
mature and vest and Executive shall have the right to exercise his rights under
any such securities. If the Executive intends to terminate his employment with
the company for “cause”, he “cause” shall be specified in a written notice sent
by Executive to the Company, and the Company shall be afforded fifteen (15) days
or longer, if reasonably required, to cure such breach, if such breach is
capable of being cured.

(b) In the event Fifty (50) Percent or more of the equity securities or all or
substantially all of the assets of the Company are acquired by any single person
or identifiable group, as defined by the applicable rules and regulations under
the Security and Exchange Act of 1934, as amended, all unvested securities and
benefits attributable to the Executive will immediately vest. In addition, with
respect to any securities of the Company or rights to securities in the Company
vesting in Executive as a result of this Article 4, the Company shall advise
Executive by written notice at least four weeks prior to the Company’s filing of
one or more registration statements under the Securities Act of 1933, as amended
(or any successor form covering securities) to be offered and sold to the public
generally, and shall, upon request of Executive, include in any such
registration statement such securities of Executive as he/she may request. The
foregoing shall include common stock of the Company to which Executive may be
entitled by way of his/her exercise of any stock options and/or the exercise of
warrants.

(c) In the event of misconduct in office by Executive in the performance of
his/her duties hereunder (which shall hereinafter be referred to as “Termination
for Cause”), Company may terminate this Agreement by giving two (2) weeks prior
written notice to Executive identifying the cause of termination and specifying
the effective date of such termination. If Executive is subjected to Termination
for Cause, then such “cause” shall be specified in such notice and Executive
shall be afforded thirty (30) days or longer, if reasonably required, to cure
such breach, if such breach is capable of being cured. If Executive is unable to
cure or if terminated pursuant to the provisions of paragraph “4.(c)”, Company
shall pay to Executive the aggregate of (i) accrued but unpaid expenses, if any;
and (ii) the net salary compensation which would have been paid to Executive
through the date of termination. Furthermore, in that event any warrants to be
issued pursuant to this Agreement, and any options granted pursuant to plans
then applicable to Executive which have not then vested shall be forfeited as of
the termination date.

(d) The failure of Executive’s representations herein to be materially accurate
shall give the Company the right to terminate Executive’s engagement.

(e) In the event Executive resigns or is terminated as an employee of Company,
Executive hereby agrees that his position(s) as officer and director of the
Company shall automatically end as of the date of his resignation or termination
of employment.

EXECUTIVE REPRESENTATIONS

Executive represents and warrants to the Company that:

(a) He/She has full right, power and authority to enter into this Agreement and
perform the services and directions given to him/her by the Company’s Board of
Directors, consistent with the Executive’s position of Co-Chief Executive
Officer, free of any further obligation to any prior employer.

(b) The Executive is not subject to the restrictions of any restrictive
covenants entered into between or among the Executive and other prior
employer(s).

 

-36-



--------------------------------------------------------------------------------

  6. CONFIDENTIALITY

(a) Executive agrees to execute Company’s standard form of Confidentiality
Agreement as prepared by Counsel to Company and annexed hereto as Schedule A.

(b) Executive’s covenants contained herein shall survive the termination or
expiration of this Agreement.

 

  7. TERMINATION OF AGREEMENT

This Agreement shall, in addition to other provisions affecting termination,
terminate on the occurrence of any of the following events:

(a) Cessation of the Company’s business;

(b) Dissolution of the Company; or

(c) The voluntary agreement of the parties hereto.

 

  8. NOTICES

All notices, requests, demands, deliveries and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed,
postage prepaid, registered or certified mail, return receipt requested to the
parties at the addresses (or at such other address for a party as shall be
specified by like notice) specified on the first page of this Agreement.

 

  9. WAIVER

The failure of either party at any time or times to require performances of any
provision hereof shall in no manner effect the right at a later time to enforce
the same. To be effective, any waiver must be contained in a written instrument
signed by the party waiving compliance by the other party of the term or
covenant as specified. The waiver by either party of the breach of any term or
covenant contained herein, whether by conduct or otherwise, in any one or more
instances, shall not be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement.

 

  10. GOVERNING LAW

This Agreement shall be governed by the laws of the Sate of Florida, which shall
have exclusive jurisdiction over any claims or disputes arising from the subject
matter contained herein without regard to any conflict of laws provision.

 

  11. COMPLETE AGREEMENT

This Agreement constitutes the complete and exclusive agreement between the
parties hereto which supersedes all proposals, oral and written, and all other
communications between the parties relating to the subject matter contained
herein.

 

  12. SEVERABILITY

If any of the provisions of this Agreement are held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

  13. EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS

This Agreement may not be assigned, transferred or otherwise inure to the
benefit of any third person, firm or corporation by operation of law or
otherwise, without the written consent by the other party hereto, except as
herein specifically provided to the contrary.

 

-37-



--------------------------------------------------------------------------------

  14. MODIFICATION

This Agreement may only be amended, varied or modified by a written document
executed by the parties hereto.

 

  15. FURTHER INSTRUMENTS

The parties hereto agree to execute and deliver, or cause to be executed and
delivered, such further instruments or documents and take such other action as
may be required to effectively carry out the transactions contemplated herein.

 

  16. INDEMNIFICATION

In addition to any liability insurance to be provided the Executive, the Company
will indemnify Executive (or pay, in the case of attorney fees) from any and all
claims, demands, suits, actions or judgments which hereafter may by asserted,
instituted or recorded by any person, firm or corporation made against Executive
with respect to all expenses, losses, charges and attorney’s fees sustained or
incurred by the Executive in defending any suit, action or other proceeding
brought against the Executive, directly or indirectly, arising out of
Executive’s employment by Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 11th
day of May, 2009.

 

COMPREHENSIVE CARE CORPORATION By:  

/s/ John Hill

  By:  

/s/ Clark A. Marcus

 

President and

Co-Chief Executive Officer

    Clark A. Marcus

 

-38-